DETAILED ACTION


Applicant's arguments filed on 02/23/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings of 10/14/2019 are accepted by the examiner.
Reasons for Allowance
Claims 4 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 4; prior art of record fails to disclose either by itself or in combination:  “…wherein the first output stage of the error amplifying module comprises: a first pFET having a source, a gate, and a drain, wherein the source is configured to receive the Vin: a second pFET having a source, a gate, and a drain, wherein the source is configured to receive the Vin, the gate and the drain are coupled to the gate of the first pFET; a first nFET having a source, a gate, and a drain, wherein the source is coupled to the ground, the drain is coupled to the drain of the first pFET, and the gate is coupled to the output of the input stage; and a third pFET having a source, a gate, and a drain, wherein the drain is coupled to the ground, the source is coupled to the drain of the second pFET, and the gate is coupled to the drain of the first nFET. a first switch coupled between the source of the first nFET and the ground; a second switch coupled between the gate of the third pFET and the Vin; and a third switch coupled between the gate of the second pFET and the Vin; and a fourth switch coupled between a gate of the 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
	The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references as cited do not show the structure of the first and second output stage.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838